Citation Nr: 1624449	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left knee chondromalacia.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee laxity and patellar subluxation.

4.  Entitlement to an effective date prior to June 24, 2011 for service connection for left knee laxity and patellar subluxation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1981 to July 1996, from August 2000 to January 2001, and from July 2001 to October 2001.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied increased disability ratings in excess of 10 percent for right and left knee chondromalacia.  A claim for increased disability ratings for the right and left knee chondromalacia was received in July 2007.  During the pendency of the appeal, the Veteran moved and the agency of original jurisdiction (AOJ) is the VA RO in Winston-Salem, North Carolina. 

The appeal was previously remanded by the Board in December 2010 (to afford the Veteran with a Board hearing), May 2011 (to obtain additional VA treatment records and afford the Veteran a VA examination to assist in determining the severity of the bilateral knee disabilities), and January 2015 (to obtain additional VA treatment records and issue a supplemental statement of the case, which had not been issued following the development directed by the May 2011 Board remand instructions).  An April 2015 rating decision granted a separate 10 percent initial disability rating for left knee laxity and patellar subluxation effective June 24, 2011 (the date of the VA examination noting laxity).

Pursuant to December 2010 Board remand instructions, the Veteran testified at a personal hearing at a VA RO in Winston-Salem, North Carolina (Travel Board hearing) before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who held the December 2010 hearing is no longer employed by the Board.  In correspondence received in June 2016, through the representative, the Veteran indicated that she did not want an additional Board hearing; therefore, the Board may proceed with adjudication of the issues on appeal, which includes consideration of the Veteran's hearing testimony.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The issue of entitlement to vocational rehabilitation benefits has been raised by the record, but has not been adjudicated by the AOJ.  See September 2015 disabled veterans application for vocational rehabilitation (on a VA Form 28-1900).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  


REMAND

Increased Ratings for Right and Left Knee Chondromalacia

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  VA treatment records dated after July 2014 have not been associated with the claims file.

Further, in a January 2016 written statement, the then-representative contended that the most recent VA examination report, dated in June 2011, does not adequately reflect the current severity of the Veteran's service-connected bilateral knee disabilities, which had worsened since 2011.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.      

Initial Rating and Earlier Effective Date 
for 
Left Knee Laxity and Patellar Subluxation

The April 2015 rating decision granted a separate rating for left knee laxity and patellar subluxation and assigned a 10 percent initial disability rating effective June 24, 2011.  In September 2015, the Veteran entered a timely notice of disagreement with the initial disability rating and effective date assigned for left knee laxity and patellar subluxation.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The September 2015 notice of disagreement was properly filed with the AOJ on the format required by VA regulations.  See 38 C.F.R. § 20.201(a)(1) (2015).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In a March 2016 written statement, the representative contended that the separately granted left knee laxity and subluxation had already been perfected to the Board as part and parcel of the appeal for an increased rating for left knee chondromalacia.  However, simply because the Veteran has been granted benefits for left knee laxity on a secondary basis does not mean that adjudication related to the primary disability - the service-connected left knee chondromalacia - will or must always include adjudication of the secondary disability.  38 U.S.C.A.	 § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).  See Roper v. Nicholson, 20 Vet. App. 173 (2006); Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008) (holding that, when a separate rating has been assigned for a secondary disability and a notice of disagreement has not been filed, 38 C.F.R. § 3.310(a) does not require VA to adjudicate the elements of effective date or disability rating of a secondary disability in the same decision as the primary disability).  

The Board finds that the appropriate action in this case is to remand the issues of an initial disability rating in excess of 10 percent and an effective date prior to June 24, 2011 for the grant of service connection for left knee laxity and patellar subluxation for further procedural action - i.e., the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.  Further, as discussed above, pursuant to this remand, an additional VA examination addressing the claimed knee disabilities will be obtained and is potentially relevant to the issue of a higher initial rating for the left knee laxity and patellar subluxation.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of an initial disability rating in excess of 10 percent and an effective date prior to June 24, 2011 for the grant of service connection for the left knee laxity and patellar subluxation.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the right and left knee disabilities.

3.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected right and left knee disabilities.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

4.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






